Exhibit 10.11 The contract for developing the 2nd phase of RFID-based intelligent collaborative logistics & distributions’ information system Parties of the contracts Korea Pallet Pool (LogisAll), Clavis Technologies The contract period 2008.12.31~2009.07.31 The contract amount \ 250,000,000 (separate VAT, Value-Added Tax) The payment condition Prepayment : 50% of contract amount (\ 125,000,000) The part payment : 30% of contract amount (\ 75,000,000) The rest: 20% of contract amount (\ 50,000,000) The warranty period ~2010.07.31 Contents of the contract Developing the 2nd phase of RFID-based intelligent collaborative logistics & distributions’ information system Attached papers Appendix 1. Statement for what will be provided
